                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DAVID CHRISTENSON &
ANNIKEN PROSSER,
                                   Plaintiffs,
        v.                                                             Case No. 20-cv-194

ALEX AZAR, in his capacity as Secretary
of the United States Department of Health
and Human Services,
                             Defendant.
______________________________________________________________________________
             AMENDED REPLY RE: MOTION FOR RECONSIDERATION AND
               ALTERNATIVE MOTION FOR §1292(b) CERTIFICATION
_____________________________________________________________________________________________________________________


        Mrs. Prosser’s motion for reconsideration and/or certification under 28 U.S.C. § 1292(b)

should be granted. This Court should reject the Secretary’s principal argument that this Court

should not correct manifest errors (on alleged procedural grounds), even though the Secretary

concedes the Court’s Order fails to follow the mandates of the Supreme Court and the Seventh

Circuit (at least with regard to the burden of persuasion). Opp. at 1-3.

        During the conference held on July 21, 2020, this Court noted that, if this matter proceeded

to the merits, appellate review of collateral estoppel would either be unavailable (in the event Mrs.

Prosser prevails on the merits)1 or rendered largely ineffective (because Mrs. Prosser already will

have incurred the expense and uncertainty of relitigating the merits that collateral estoppel exists



1
  If Mrs. Prosser prevails on the merits, she cannot appeal and there will be no appellate review at
all unless the Secretary appeals. Even if the Secretary appeals, the appellate court could affirm
without addressing the collateral estoppel ruling. While the collateral estoppel issue would evade
review, it will not go away. Based on subsequent denials by the Secretary, right now Mrs. Prosser
could file an additional suit in district court. Assuming Mrs. Prosser wins the present case on the
merits, in the second case Mrs. Prosser would, again, assert collateral estoppel. If the Court were
to again deny Mrs. Prosser’s motion, Mrs. Prosser would yet again be put to her merits proof and
the collateral estoppel issue would, again, evade review.
                                                         1

          Case 1:20-cv-00194-WCG Filed 09/03/20 Page 1 of 11 Document 28
to prevent). Thus, absent reconsideration and reversal of the Court’s ruling, the Court noted that

(absent reconsideration) certification under § 1292(b) is the only route to avoid these evils. Rather

than rebut these points, the Secretary’s opposition affirmatively argues that these harms should be

visited on Mrs. Prosser. There is no merit to that position.

I.     RECONSIDERATION

       As indicated in the moving papers, reconsideration may be granted when the Court has

committed a “manifest error” constituting the “wholesale disregard, misapplication, or failure to

recognize controlling precedent.” Mot. at 1. “Misapplication” implies that a court knew of

controlling precedent, while “failure to recognize” implies that a court did not know of controlling

precedent. This Court should reject the Secretary’s procedural argument that the Court should not

correct errors that the Secretary concedes are manifest because, e.g., the Court knew of Astoria

and (apparently) did not know of U.S. v. Texas.          Opp. at 1-3.    Further, as the Secretary

acknowledges, at any time prior to appeal this Court may reverse or modify a prior decision should

the Court’s view of the matter change. Moreover, one purpose of reconsideration is to enable a

district court to correct its own errors and thus avoid unnecessary appellate procedures. See, e.g.,

Divane v. Krull Elec. Co., 194 F.3d 845, 848 (7th Cir. 1999).

       Substantively, as noted in Mrs. Prosser’s motion, given the presumption of the application

of the common law, the burden of showing that Congress intended that the common law doctrine

of collateral estoppel to not apply to Medicare cases was on the Secretary. See Green v. Block

Laundry Machine Co., 490 U.S. 504, 521 (1989) (“A party contending that legislative action

changed settled law has the burden of showing that the legislature intended such a change.”). This

Court committed manifest error when it instead placed the burden on Mrs. Prosser to show that

the settled common law doctrine of collateral estoppel applies to Medicare cases. Mot. at 5-6.



                                                 2

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 2 of 11 Document 28
       In opposition, the Secretary does not appear to dispute that the Court erred in assigning the

burden to Mrs. Prosser. Instead, Secretary asserts that “even assuming the Secretary bears the

burden of showing collateral estoppel in unavailable, the Secretary has met the burden.” Opp. at

5.2 This Court has not decided whether the Secretary met his burden of showing that Congress did

not intend for collateral estoppel to apply to Medicare cases – that is the problem.            On

reconsideration, that would be an issue for this Court to decide after properly applying the

presumption and looking to the statute (not regulations) to determine Congress’ intent. Instead,

this Court improperly placed the burden of showing that common law doctrine of collateral

estoppel applied to Medicare cases on Mrs. Prosser and determined that collateral estoppel did not

apply to Medicare cases because Mrs. Prosser had not met this non-existent burden. That was

manifest error which the Secretary does not appear to dispute.

       In Mrs. Prosser’s view, given the presumption, the Court’s determination that the Medicare

Act does not “speak directly” to the issue of collateral estoppel compels the conclusion that

collateral estoppel applies in Medicare cases. Given the presumption, the party with the burden of

overcoming the presumption cannot meet that burden when the statute is silent. Thus, assigning

the burden of overcoming the presumption is not some box-ticking exercise. Instead, it is outcome

determinative.

       The Secretary asserts that citation to U.S. v. Texas, 507 U.S. 529 (1993) is “misplaced”

because it allegedly does not address estoppel. Opp. at 3, n. 1. U.S. v. Texas issued 2 years after



2
  The Secretary’s citation to In re: Calvert, 913 F.3d 697, 701 (7th Cir. 2019) is inapposite. As
indicated, given the presumption, the Secretary bears the burden of showing that Congress
intended that collateral estoppel not apply to Medicare cases. Only after it is determined that
collateral estoppel applies to Medicare cases, generally, will Mrs. Prosser bear the burden of
showing that collateral estoppel applies in this particular case. That is a matter Mrs. Prosser has
never disputed.

                                                 3

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 3 of 11 Document 28
Astoria, which issued in 1991. Because U.S. v. Texas discusses the general presumption in favor

of applying the common law (of which collateral estoppel is just one part) and how to determine

whether that presumption has been overcome, naturally, U.S. v. Texas is replete with citations to

Astoria. Indeed, the full passage related to the “speak directly” requirement states:

       Just as longstanding is the principle that “[s]tatutes which invade the common law
       … are to be read with a presumption favoring the retention of long-established and
       familiar principles, except where a statutory purpose to the contrary is evident.”
       Isbrandtsen Co. v. Johnson, 343 U.S. 779, 783, 72 S.Ct. 1011, 1014, 96 L.Ed. 1294
       (1952); Astoria Federal Savings & Loan Assn. v. Solimino, 501 U.S. 104, 108, 111
       S.Ct. 2166, 2169-2170, 115 L.Ed.2d 96 (1991). In such cases, Congress does not
       write upon a clean slate. Astoria, supra, at 108, 111 S.Ct., at 2169-2170. In order
       to abrogate a common-law principle, the statute must “speak directly” to the
       question addressed by the common law. Mobil Oil Corp. v. Higginbotham, supra,
       436 U.S., at 625, 98 S.Ct., at 2015; Milwaukee v. Illinois, 451 U.S. 304, 315, 101
       S.Ct. 1784, 1791, 68 L.Ed.2d 114 (1981).

U.S. v. Texas, 507 U.S. at 534. U.S. v. Texas is directly on point to the issues faced in this case

(i.e., whether there is a presumption and how it may be overcome). As Mrs. Prosser noted in her

moving papers, this Court erred when, having concluded that no portion of the Medicare statute

“spoke directly” to the common law issue of collateral estoppel (and, therefore, that the

presumption was not overcome), this Court nevertheless concluded that collateral estoppel did not

apply to Medicare cases. The Secretary’s opposition is itself silent on the “speak directly” error

in the July 6, 2020 decision.

       With regard to the presumption itself, without any support whatsoever, the Secretary

apparently asserts that the Court can “rely on both federal statutes and regulations” to determine

the applicability of collateral estoppel. Opp. at 4 (emphasis added). Every relevant case from the

Supreme Court (and the Seventh Circuit) has held that Congressional intent must be determined

by looking at the statutes passed by Congress, rather than mere regulations enacted by the

Secretary. See Astoria, 501 U.S. at 109-10 (“absent clearly expressed congressional intent to the

contrary”); U.S. v. Texas, 507 U.S. at 534-535 (“except where a statutory purpose to the contrary
                                                 4

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 4 of 11 Document 28
is evident”, “an expression of legislative intent to supplant”); Green, 490 U.S. at 521 (must show

“legislature intended such a change”); Meyer v. Rigdon, 36 F.3d 1375, 1379 (7th Cir. 1994) (“The

purpose of Congress is the ultimate touchstone.”) (internal citations and quotations omitted).

Again, this Court committed manifest error when it did not follow the mandate of the Supreme

Court and the Seventh Circuit to look only to Congressional intent (as reflected in the statute) and

instead looked to the Secretary’s intent (as reflected in mere regulations).

        The Secretary did not address the holding of BFP v. Resolution Trust Corp., 511 U.S. 531,

543 (1994) that the presumption of the common law is not overcome if a statute is compatible with

preexisting practice. Thus, to the extent that this Court relied on the statutory provision allowing

the Secretary to promulgate regulations as a basis to overcome the presumption, that was also in

error because (in addition to not “speaking directly” to the issue) the text of the statute is consistent

with the preexisting common law practice of applying collateral estoppel.

        One case cited by the Secretary merits some comment. The Secretary cites Duvall v.

Attorney General of the U.S., 436 F.3d 382 (3rd Cir. 2006) for the proposition that collateral

estoppel does not apply if it would “impede the effective functioning of [an] agency.” Id. at 387-

88; Opp. at 5. “Impede effective function” is not a standard articulated by the Supreme Court with

regard to the presumption in favor of the common law or how that presumption may be overcome.3

Indeed, in the referenced passage, Astoria and Utah Construction are cited and neither uses that



3
  To date, there has been no explanation of how applying collateral estoppel could “impede the
effective functioning” of the agency. Because mutuality is required, collateral estoppel only
applies to a particular litigant. Thus, a decision in Mrs. Prosser’s favor would be limited to Mrs.
Prosser and have no effect on claims by other beneficiaries. Further, of course, by avoiding
repetitious litigation (one of the purposes of collateral estoppel), it is to be expected that applying
collateral estoppel would improve the functioning of the agency. In any event, whatever the
alleged burden, whether collateral estoppel should apply to Medicare cases is a policy issue for
Congress to decide and through its reliance on the common law, Congress has already made that
determination.
                                                   5

         Case 1:20-cv-00194-WCG Filed 09/03/20 Page 5 of 11 Document 28
approach. Instead, the proper standard as articulated in Astoria, U.S. v. Texas, BFP, and Meyer, is

to determine what the statutes passed by Congress provide.

       Nevertheless, even in Duvall, in light of the presumption and the statutory language, the

Third Circuit determined that collateral estoppel applied to INS proceedings. Duvall, 436 F.3d at

389 (“Those opinions which have held that collateral estoppel does not apply in a particular

administrative context have been premised on language in the governing statute expressing a

contrary intent, language which does not appear in the INA.”). As this Court recognized, no such

language appears in the Medicare Act.

       The Secretary is silent on the other issues addressed in Mrs. Prosser’s motion. For example,

Mrs. Prosser showed that there was no evidence to support the Court’s conclusion that it is

“virtually impossible” for the Secretary to be represented “at every ALJ-level hearing.” Mot. at

11; Decision at 13. As Mrs. Prosser has noted, pursuant to 42 U.S.C. § 405.1012(a), if a beneficiary

is not represented by counsel, then the Secretary (through his representative CMS) may not appear

as a party, call witnesses, or cross-examine witnesses, etc. By contrast, when a beneficiary is

represented, the Secretary has all the rights of a litigant. Thus, regardless of how many ALJ

hearings there are, it is only those where the beneficiary is represented by counsel that implicate

the application of collateral estoppel against the Secretary. The Secretary has never offered any

evidence of how many such hearings there are and, therefore, there is no evidence to support the

Court’s conclusion.

       While Mrs. Prosser disputes the factual basis for the Court’s conclusion, Mrs. Prosser also

contends that this is an issue that already has been determined by the Supreme Court. That is, in

U.S. v. Mendoza, 464 U.S. 154 (1984), the Supreme Court noted, e.g., that the United States is a

party to ~36% of the district court cases filed in a given year. In consideration of this fact, inter



                                                 6

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 6 of 11 Document 28
alia, the Supreme Court held that non-mutual collateral estoppel would not apply to the United

States. At the same time, however, the Supreme Court affirmed the long-standing rule that mutual

(even offensive) collateral estoppel applied to the United States. Id. at 159-164.

       For each of the above reasons, the Court should reconsider and reverse the July 6, 2020

decision.

II.    CERTIFICATION

       In Mrs. Prosser’s view, if the Court decides to certify this matter under 28 U.S.C. § 1292(b),

the Court should certify the following question:

       Does collateral estoppel apply to Medicare cases, where the decision on which
       collateral estoppel is based was not designated “precedential” by the Medicare
       Appeals Council and where the beneficiary was represented?

This is the fundamental matter of law on which this Court’s July 6, 2020, decision was based. This

question subsumes the issues of alleged “volume” and lack of “finality” precluding the application

of collateral estoppel. Moreover, the proposed question is not dependent on what is or is not in

the administrative record.4

       In opposing certification, the Secretary asserts that this matter does not involve a “pure

question of law” and that review by the Seventh Circuit “would require delving into the detail of

the administrative record.” Opp. at 7. That is simply not correct. As indicated above, the issue

presented is a “pure” question of law and is not dependent on what the administrative record says

or does not say. Instead, it is dependent on the common law, what the statutes passed by Congress


4
  There are several other legal issues implicated by the proposed question that may also need to be
addressed. In particular, the Secretary asserts that a later issued decision that becomes final cannot
form the basis for collateral estoppel against an earlier issued, but non-final decision. Relying on,
e.g., Adkins v. Nestle Purina Petcare Co., 779 F.3d 481 (7th Cir. 2015), Mrs. Prosser contends that
is wrong, as a matter of law. Another legal issue is whether this Court may properly take notice
of proceedings/decisions on other claims that are not part of the administrative record in this case
for the purpose of collateral estoppel. Relying on Opoka v. INS, 94 F.3d 392 (7th Cir. 1996), Mrs.
Prosser contends that this Court can do so. The Secretary asserts not.
                                                   7

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 7 of 11 Document 28
say, and the guidance from the Supreme Court and the Seventh Circuit as reflected in the case law.

That is precisely what the Seventh Circuit has held is subject to certification under 28 U.S.C.

§ 1292(b). See Ahrenholz v. Board of Trustees of Univ. of Illinois, 219 F.3d 674, 676 (7th Cir.

2000) (“question of law” means “reference to the meaning of a statutory or constitutional

provision, regulation, or common law doctrine[.]”).

       The Secretary’s citation to In re: Valleau, 2009 WL 196955 (W.D. Wisc. Jan. 27, 2009) is

inapposite (Opp. at 7-8) because that court had already decided that collateral estoppel could apply

to that kind of case. Id. at *2 (“However, a related doctrine, collateral estoppel (also called issue

preclusion), can apply to determinations of nondischargeability.”). Having resolved that issue of

law, the court then determined that, as a matter of fairness, collateral estoppel should not be applied

in that particular case. Id. at *3 (“whether it would be fundamentally fair to apply collateral

estoppel.”). Determining “fairness” in a particular case would require a study of the record and,

therefore, certification under § 1292 was inappropriate. By contrast, the issue for certification in

this case is the predicate legal issue already decided by the Valleau court. That is, can collateral

estoppel apply to Medicare beneficiary cases?

       The Secretary also contends that none of the legal issues presented in this case are

“controlling” because they would not “end the litigation.” Opp. at 8. That simply misunderstands

what “controlling” means in this context. As this Court has held, a “controlling” question of law

is one the resolution of which will affect the course of the litigation. See, e.g., DeKeyser v.

Thyssenkrupp Waupaca, Inc., 2009 WL 750278 (E.D. Wisc. March 20, 2009) (Griesbach, J.).

There is no requirement that the legal issue certified “end” the litigation for review under

§ 1292(b). Indeed, not only will collateral estoppel be “controlling” for this case, it will be

controlling for all of Mrs. Prosser’s future claims.



                                                  8

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 8 of 11 Document 28
       Respectfully, it is very difficult to follow the Secretary’s assertion that there is not a

“substantial ground for difference of opinion.” Opp. at 9. The Secretary disputes, inter alia:

       1) whether a presumption of collateral estoppel applies;

       2) that the Secretary has the burden of rebutting that presumption (though the Secretary’s
          opposition appears to concede this point);

       3) that the presumption can only be overcome by relying on the statutes passed by
          Congress (rather than mere regulations);

       4) that collateral estoppel can ever apply to Medicare cases because, as a matter of policy,
          that would be unfair because of the “volume” of cases; and

       5) that unappealed decisions by ALJs in represented cases are “final” for the purposes of
          collateral estoppel.

On first impression, this Court either agreed with the Secretary or did not address the issue. By

contrast, Mrs. Prosser has presented controlling precedent from the Supreme Court and the Seventh

Circuit going the other way on each of these issues. Given that, it is self-evident that there is a

“substantial ground for difference of opinion” and that the issues are “contestable.” See Ahrenholz

v. Board of Trustees of Univ. of Illinois, 219 F.3d 674, 675 (7th Cir. 2000).

       Next, the Secretary contends that certifying these issues will not advance the litigation.

Opp. at 9. This is so, the Secretary contends, because “there is only one question remaining …

whether substantial evidence supports the Secretary’s decision.” That is false. If merits briefing

proceeds, the Court will face, inter alia, the issues of: 1) whether the relevant LCD issued in

violation of law; 2) whether the Secretary’s decision was arbitrary and capricious; and 3) whether

the Secretary’s decision is supported by substantial evidence. While the first issue concerns a

significant issue of law, the second and third issues combine significant issues of law with a

detailed consideration of the administrative record comprising more than 5,000 pages (including

more than 1,000 pages of scientific articles related to TTFT). Indeed, it is to avoid precisely the



                                                 9

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 9 of 11 Document 28
expense, burden, and uncertainty of such an examination that Mrs. Prosser is asserting collateral

estoppel.

        Finally, the Secretary asserts that there is no “immediacy” for the Seventh Circuit to

consider these issues because Mrs. Prosser could raise them on appeal. Opp. at 10. Of course,

“immediacy” is not a standard for § 1292(b) certification. Nevertheless, as this Court recognized

during the hearing held on July 21, 2020, if certification is not granted now and Mrs. Prosser

prevails on the merits, appellate review may never occur. Moreover, Mrs. Prosser (and this Court)

will have suffered the very evils collateral estoppel exists to avoid (burden on the courts and

parties, increased expense, and risk of inconsistent holdings). Further, because the decision on

collateral estoppel will likely not be reviewed by the Circuit Court after final judgment, this Court’s

collateral estoppel ruling would evade review. Indeed, to the extent that Mrs. Prosser continues to

be successful on the merits in future cases,5 the collateral estoppel issue could evade review

indefinitely.

        Conversely, even if collateral estoppel was determined to apply on appeal, all three

purposes of collateral estoppel will have been thwarted (i.e., both this Court and Mrs. Prosser will

have sustained the burden of relitigating the same issues determined numerous times before, Mrs.

Prosser will have incurred the expense of relitigation, and Mrs. Prosser will have suffered the risk

of inconsistent results).

        Thus, absent reconsideration and reversal of the underlying decision, certification under §

1292(b) is the only route that preserves the very purposes of collateral estoppel. Indeed, the

Secretary’s citation to Wright & Miller actually proves Mrs. Prosser’s point in this regard. Opp.


5
 That there may be future cases by Mrs. Prosser is not some remote possibility. Indeed, based on
additional denials of her TTFT coverage claims by the Secretary, Mrs. Prosser could file another
case in district court at any time but has refrained from doing so in order to let this case play out.

                                                  10

        Case 1:20-cv-00194-WCG Filed 09/03/20 Page 10 of 11 Document 28
at 10 (citing 9C Wright & Miller, FEDERAL PRACTICE & PROCEDURE § 3930 (3d ed.) (noting that

§ 1292(b) provides a way “of securing review of questions that elude effective review on appeal

from final judgment.”)).

III.   CONCLUSION

       For the reasons set forth, Mrs. Prosser respectfully requests that this Court reconsider the

July 6, 2020, decision and/or certify the order for review under 28 U.S.C. § 1292(b).

       Dated: September 3, 2020

                                             Respectfully submitted,
                                             PARRISH LAW OFFICES
                                             Attorneys for Plaintiffs
                                             By: James C. Pistorino
                                             788 Washington Road
                                             Pittsburgh, PA 15228
                                             Telephone: (412) 561-6250
                                             james@dparrishlaw.com

                                             DAVIS & PLEDL, SC
                                             Attorneys for Plaintiffs
                                             /s/ Robert Theine Pledl
                                             ____________________________________
                                             By: Robert Theine Pledl
                                             By: Victoria Davis Davila
                                             1433 N. Water Street – Suite 400
                                             Milwaukee, WI 53202
                                             Telephone: (414) 488-1354
                                             rtp@davisandpledl.com
                                             vldd@davisandpledl.com




                                                11

       Case 1:20-cv-00194-WCG Filed 09/03/20 Page 11 of 11 Document 28
